Citation Nr: 0319567	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a compensable rating for a scar 
of the left shoulder.


REPRESENTATION

Appellant represented by:	Gunnar Birgisson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1944 to August 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board previously denied entitlement to a rating in excess 
of 30 percent for residuals of shell fragment wound of the 
left shoulder and to a compensable rating for the veteran's 
left shoulder scar in a decision dated in September 2000.  
Thereafter, following the filing of a timely appeal of that 
decision by the veteran, in a Memorandum Decision, dated in 
September 2001, the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") affirmed the Board's denial of entitlement to a 
rating in excess of 30 percent for residuals of shell 
fragment wound of the left shoulder, and vacated the Board's 
decision to the extent that it denied entitlement to a 
compensable rating for a left shoulder scar, finding that the 
Board had not addressed whether a 10 percent rating for the 
scar was protected under 38 U.S.C.A. § 110 (West 2002).  

While this matter has not been reviewed under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), since the facts at issue 
regarding the application of 38 U.S.C.A. § 110 are conceded 
to be largely undisputed and the Board's decision is 
favorable to the veteran, the Board finds that remand for 
additional notice and/or development under the VCAA is not 
necessary.  

Finally, the Board notes that, during the pendency of this 
appeal, the rating criteria for the skin have been revised, 
effective August 30, 2002, the veteran has not been afforded 
notice of these provisions, and the claim has not been 
adjudicated under these provisions by the regional office 
(RO).  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, in this instance, the Board does not find that 
remand for such notice/adjudication is necessary where the 
veteran's representative has stated in his June 2003 brief 
that the sole issue before the Board is whether the veteran's 
10 percent rating for his scar was protected (page 5), and 
where the representative has requested the reinstatement of 
the 10 percent rating without any indication that a higher 
rating than 10 percent for the left shoulder scar was either 
sought or warranted (page 9).  


FINDINGS OF FACT

1.  In light of the grant of restoration of a 10 percent 
rating for service-connected scar of the left shoulder, there 
is no reasonable possibility that additional notice or 
assistance would further aid in substantiating that claim. 

2.  The 10 percent rating that was established solely for a 
left shoulder scar in August 1966 was a protected rating as 
of the rating decision of March 1998; the veteran is entitled 
to restoration of a 10 percent but not greater rating for a 
scar of the left shoulder, effective from April 1966.


CONCLUSION OF LAW

Restoration of a 10 percent rating for a left shoulder scar 
is warranted as a protected rating, effective from April 
1966.  38 U.S.C.A. §§ 110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.951(b) (2002); VAOPGCPREC 4-96. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, at the time of the 
Board's previous decision in September 2000, the Board 
determined that the evidence of record did not justify a 
compensable rating for the veteran's left shoulder scar.  As 
was noted above, however, the Board did not address whether 
the 10 percent rating that had been in effect for the left 
shoulder scar since 1966 was a protected rating pursuant to 
38 U.S.C.A. § 110 (West 2002).

The August 1966 rating decision established service 
connection for scar, residuals of shell fragment wound, left 
shoulder, and a 10 percent rating was assigned solely under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1966), relating to 
scars that limit function of the part affected.  The 
examination findings noted by the RO at this time consisted 
of a well-healed scar on the superior aspect of the left 
shoulder and the fact that there was no impairment of 
function of the shoulder joint.

Following the veteran's filing of a claim for a compensable 
rating for his service-connected left shoulder scar in 
January 1997, a June 1997 rating decision found that the 10 
percent rating for the veteran's left shoulder scar was 
protected and that findings did not support entitlement to a 
higher rating.  A subsequent rating decision in December 1997 
determined that the veteran's service-connected left shoulder 
injury now included bursitis and degenerative joint disease, 
but found that medical findings still did not warrant an 
evaluation in excess of 10 percent.

Thereafter, the 10 percent rating for the left shoulder scar 
continued to remain in effect until a March 1998 rating 
decision concluded that the August 1966 rating contained 
clear and unmistakable error in its lack of assigning a 
rating for the veteran's left shoulder muscular disability.  
The RO also noted that the previously assigned 10 percent 
rating for a scar was improper in light of the fact that it 
was asymptomatic.  The RO assigned a 30 percent rating for 
residuals of shoulder injury from shell fragment wound to the 
left shoulder (non-dominant), effective April 1966.  The RO 
also purported to assign a noncompensable rating for scar as 
a residual of a shell fragment wound to the left shoulder 
(non-dominant), effective from April 1966.

38 U.S.C.A. § 110 (West 2002) provides that a disability 
which has been continuously rated at or above any evaluation 
for twenty or more years for compensation purposes under laws 
administered by the Secretary shall not thereafter be rated 
at less than such evaluation, except upon a showing that such 
rating was based on fraud.  

The implementing regulation, at 38 C.F.R. § 3.951(b) (2002), 
merely restates the statutory provision and provides, in 
pertinent part, that a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for compensation purposes under laws administered by 
the Department of Veterans Affairs (VA) will not be reduced 
to less than such evaluation except upon a showing that such 
rating was based on fraud.  

The Court has confirmed that a rating that has been in effect 
for at least 20 years is preserved by operation of law.  
Colayong v. West, 12 Vet. App. 524 (1999).  

In addition to a case of fraud, General Counsel for VA has 
also interpreted that the provisions of 38 U.S.C.A. § 110 are 
not violated when two or more service-connected disabilities, 
which have been erroneously rated as one disability (but not 
as the result of the combination of known or determinable 
separate disability evaluations under 38 C.F.R. § 4.25), at 
or above a specific evaluation for at least 20 years, are 
rerated as separate disabilities such that the combination of 
their evaluations equals or exceeds the prior specific 
evaluation.  VAOPGCPREC 4-96.

Accordingly, at the time of the RO rating decision in March 
1998, the 10 percent rating for a left shoulder scar had been 
effect for more than 20 years.  The 10 percent rating, 
therefore, would be considered a protected rating unless the 
record demonstrated fraud or the holding of the General 
Counsel in VAOPGCPREC 4-96 otherwise rendered the provisions 
of 38 U.S.C.A. § 110 inapplicable to the instant case.  As 
there is no demonstration of fraud in the record, the Board 
will consider the applicability of VAOPGCPREC 4-96 to the 
question of whether, in this veteran's case, the August 1966 
10 percent rating for a left shoulder scar became a protected 
rating.

A careful review of VAOPGCPREC 4-96 reveals that its 
interpretation, based on the specific facts in a particular 
case, is distinguishable from this veteran's case.  More 
specifically, the circumstances addressed in that opinion 
primarily concerned the situation where the basis for the 
RO's finding of clear and unmistakable error in the earlier 
decision and the earlier rating decision itself clearly 
evidenced that the original rating erroneously evaluated two 
or more service-connected disabilities as one disability.  In 
the present case, the Board finds that, with interpretive 
doubt resolved in the veteran's favor, the evidence instead 
supports the finding that the original rating was solely for 
a left shoulder scar, and that the March 1998 rating sought 
to assign a rating to a disability that had not been 
previously rated, i.e., muscular disability.  

In support of this finding, the Board first notes the August 
1966 rating decision specifically service connected "scar, 
residuals of shell fragment wound, left shoulder," solely 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1966), 
predicated on findings of a well-healed scar.  While there 
was also a finding that there was no impairment of function 
of the shoulder, it is not clear that such a finding was 
meant to service connect disability other than disability 
associated with the scar (Diagnostic Code 7805 referred to 
limitation of function).  Thus, the Board finds that the 
circumstances surrounding the initial rating evidenced some 
intent by the RO to assign a 10 percent rating solely for the 
veteran's left shoulder scar.

The Board also finds that the RO's subsequent rating 
decisions further evidence its belief that the August 1966 10 
percent rating was solely for the veteran's left shoulder 
scar.  First, the Board notes that the December 1997 rating 
decision determined that the veteran's service-connected left 
shoulder injury now included bursitis and degenerative joint 
disease, thus implying that it previously only consisted of 
the left shoulder scar.  In addition, the March 1998 rating 
decision concluded that the August 1966 rating contained 
clear and unmistakable error in its failure to assign a 
rating for the veteran's left shoulder muscular disability 
and thus clearly recognized that such disability had not 
previously been accounted for in the original 10 percent 
rating.  This assessment of the RO's understanding of the 
previous rating is consistent with the RO's further comment 
that the previously assigned 10 percent rating for a scar was 
improper in light of the fact that it was asymptomatic.  If 
the RO did not believe that the previous rating was solely 
predicated on disability associated with the veteran's scar, 
it would not have made such a statement.  

For these reasons, the Board finds that, when the RO sought 
in March 1998 to correct the rating of August 1966, the RO 
was seeking to assign a rating for muscular disability that 
had not been previously rated.  This is some evidence that 
the RO recognized that the 10 percent rating for left 
shoulder scar was a protected rating that could not be 
reduced.  The Board finds that the evidence supports a 
finding that a 10 percent rating for a left shoulder scar was 
a protected rating that should be reinstated effective from 
April 1966.

While the Board has considered the comments of the Court 
raising the question of whether the RO's March 1998 finding 
that the August 1966 rating decision contained clear and 
unmistakable error would preclude the application of 
38 U.S.C.A. § 110 because there was no longer a protectable 
rating (i.e., the clear and unmistakable error remedy fully 
erased the August 1966 rating decision), the Board has been 
unable to find any precedent that would mandate such a 
result.  The Board finds that, because of the specific facts 
in this case, including the language of the 1966 RO rating 
decision, including selection of diagnostic code and 
characterization of the disability as a scar, as well as the 
language of the March 1998 RO decision granting clear and 
unmistakable error, the March 1998 rating decision's finding 
of clear and unmistakable error does not necessarily nullify 
the entire August 1966 rating decision.  By the RO's finding 
that the 10 percent rating for a left shoulder scar was a 
protected rating under 38 U.S.C.A. § 110, the implication of 
such a finding is that the RO did not have the ability in 
March 1998 to reduce the 10 percent rating for the left 
shoulder scar without evidence of fraud and, certainly, 
without some advanced notice to the veteran.  For these 
reasons, and with interpretive doubt resolved in the 
veteran's favor, the Board finds that 


restoration of a 10 percent rating for a left shoulder scar 
is warranted as a protected rating, effective from April 
1966.  38 U.S.C.A. §§ 110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.951(b); VAOPGCPREC 4-96.


ORDER

Restoration of a 10 percent rating for a scar of the left 
shoulder is granted, effective from April 1966.


	                        
____________________________________________
	JEFFREY D. PARKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

